 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JASWINDER SINGH PABLA d/b/a
     PABLA INDIA BISTRO
 9   INCORPORATED,                                        CASE NO. 2:18-cv-01660-BAT

10                              Plaintiff,                ORDER GRANTING
                                                          DEFENDANTS’ MOTION TO
11           v.                                           DISMISS COMPLAINT AS MOOT
                                                          AND DENYING LEAVE TO SEEK
12   U.S. CITIZENSHIP & IMMIGRATION                       ATTORNEY FEES AND COSTS
     SERVICES, an agency of the United States
13   government; U.S. DEPARTMENT OF
     HOMELAND SECURITY, an agency of the
14   United States government,

15                              Defendants.

16          Defendants move this Court pursuant to Fed. R. Civ. P. 12(b)(1) for an order dismissing

17   Plaintiff’s Complaint for lack of subject matter jurisdiction because the Complaint is moot. Dkt.

18   14. Plaintiff Jaswinder Singh Pabla filed his Complaint on November 15, 2018, pursuant to the

19   Immigration and Nationality Act (“INA”), 8 U.S.C. §§ 1101, et seq., and the Administrative

20   Procedures Act (“APA”), 5 U.S.C. §§ 702, et seq., alleging that Defendants denied his Form I-

21   129, Petition for a Nonimmigrant Worker and requesting an extension of his E-2 status. Dkt. 1.

22   On December 20, 2018, USCIS approved Plaintiff’s request for an extension of his E-2 status

23   until January 31, 2020. Dkt. 15, Declaration of Immigration Services Officer (“ISO”) Antonio

     ORDER GRANTING DEFENDANTS’
     MOTION TO DISMISS COMPLAINT AS
     MOOT AND DENYING LEAVE TO SEEK
     ATTORNEY FEES AND COSTS - 1
 1   Basurto (“Basurto Dec.,”), ¶ 7.

 2          Because Plaintiff has now obtained the relief he sought in the Complaint, Defendants ask

 3   the Court to dismiss the Complaint as moot. Dkt. 14. Plaintiff agrees that his Complaint is now

 4   moot and joins in the motion to dismiss. Dkt. 16. However, Plaintiff requests permission to seek

 5   recovery of fees and costs pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. §

 6   2412(d). Defendants oppose Plaintiff’s request to seek fees and costs because he is not a

 7   “prevailing party” in this action. Dkt. 17.

 8                                            BACKGROUND

 9          Plaintiff filed his Form I-129 Petition for Nonimmigrant Worker with USCIS on January

10   31, 2018, seeking to extend his status as an E-2 nonimmigrant treaty investor. Dkt. No. 1, ¶ 7.2.

11   The INA defines “a nonimmigrant treaty investor” as “an alien entitled to enter the United States

12   under and in pursuance of the provisions of a treaty of commerce … solely to develop and direct

13   the operations of an enterprise in which he has invested ….” 8 U.S.C. § 1101(a)(15)(E)(ii).

14   Pursuant to regulations, each extension is for a period of two years. See 8 C.F.R. § 214.2(e)(20).

15          According to ISO Basurto, USCIS promptly and carefully adjudicated Plaintiff’s Form I-

16   129 Petition, but denied the petition on September 27, 2018, after concluding that Plaintiff had

17   failed to meet his burden of proving that he maintained his nonimmigrant status since July 19,

18   2016, a prerequisite for approval of an extension of that status. Dkt. 15, Basurto Dec., ¶¶ 2-7; see

19   also 8 C.F.R. § 214.1(c) (4). On December 20, 2018, USCIS reopened Plaintiff’s Form I-129

20   file, and after reconsidering the record in its entirety, approved the extension of Plaintiff’s E-2

21   status until January 31, 2020. See id. at ¶ 8. ISO Basurto states that while the previous ISO had

22   adjudicated the petition in accordance with the appropriate customary practice, “it would also

23   have been appropriate to attribute more evidentiary weight to the passport stamp than was

     ORDER GRANTING DEFENDANTS’
     MOTION TO DISMISS COMPLAINT AS
     MOOT AND DENYING LEAVE TO SEEK
     ATTORNEY FEES AND COSTS - 2
 1   previously given.” Id.

 2                                             DISCUSSION

 3          Federal courts are courts of limited jurisdiction, possessing only that power authorized by

 4   Article III of the United States Constitution and statutes enacted by Congress pursuant thereto.

 5   See Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986). “Because standing and

 6   mootness both pertain to a federal court’s subject-matter jurisdiction under Article III, they are

 7   properly raised in a motion to dismiss under Federal Rule of Civil Procedure 12(b)(1), not Rule

 8   12(b)(6).” White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000).

 9          On a Rule 12(b)(1) motion to dismiss, the applicable standard turns on the nature of the

10   jurisdictional challenge. A defendant may either challenge jurisdiction on the face of the

11   complaint or provide extrinsic evidence demonstrating lack of jurisdiction on the facts of the

12   case. See, e.g., White, 227 F.3d at 1242. For a facial attack on a court’s subject matter

13   jurisdiction, the factual allegations are presumed true, and the motion is granted only if the

14   plaintiff does not set forth the elements necessary for subject matter jurisdiction. See Doe v.

15   Schachter, 804 F.Supp. 53, 57 (N.D. Cal. 1992). In a factual attack, as presented here, the court

16   may review evidence beyond the complaint without converting the motion to dismiss into a

17   motion for summary judgment, and the court need not presume the truthfulness of the plaintiff’s

18   allegations. See, e.g., Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004); Dkt.

19   15, Basurto Dec.

20          The parties agree that the case is moot because Plaintiff has now received the relief

21   requested in his Complaint. Mootness deprives a court of the power to act when there is nothing

22   to remedy. See Spencer v. Kemna, 523 U.S. 1, 17 (1998). Under Article III of the Constitution,

23   federal courts may only adjudicate live controversies. See Already, LLC v. Nike, Inc., 568 U.S.

     ORDER GRANTING DEFENDANTS’
     MOTION TO DISMISS COMPLAINT AS
     MOOT AND DENYING LEAVE TO SEEK
     ATTORNEY FEES AND COSTS - 3
 1   85, 89-90 (2013); Alvarez v. Smith, 558 U.S. 87, 92 (2009). Accordingly, this case may be

 2   dismissed.

 3   B.     EAJA Fees and Costs

 4          Less than one month after Plaintiff filed this lawsuit, USCIS reopened his petition and

 5   approved the extension of Plaintiff’s E-2 status until January 31, 2020. Dkt. 15, Basurto Dec., ¶

 6   8. This approval occurred even though Plaintiff provided no new or additional evidence to the

 7   agency and only after he was forced to file his lawsuit in federal court. Thus, Plaintiff contends

 8   he is entitled to seek EAJA fees and costs because he is the “prevailing party” herein and the

 9   position of the government was not reasonable. Dkt. 16 at 1-2.

10          However, to be a “prevailing party” for EAJA purposes, a party must successfully obtain

11   a judicially sanctioned material alteration of his or her legal relationship with the United States.

12   See, e.g., Wood v. Burwell, 837 F.3d 969, 973 (9th Cir. 2016); Klamath Siskiyou Wildlands

13   Center v. United States Bureau of Land Management, 589 F.3d 1027, 1031-32 (9th Cir. 2009), Li

14   v. Keisler, 505 F.3d 913, 917 (9th Cir. 2007). A “material alteration” is one in which “the

15   defendants [are] required to do something directly benefiting the plaintiff that they otherwise

16   would not have had to do.” Carbonell v. Immigration and Naturalization Service, 429 F.3d 894,

17   900 (9th Cir. 2005).

18          To be “judicially sanctioned,” a change in the material relationship between the party and

19   the United States must be “stamped with some judicial imprimatur.” This generally means that

20   the alteration flows from a court order. See, e.g., Carbonell, 429 F.3d at 899-902; Klamath, 589

21   F.3d at 1031; Osman v. Mukasey, 553 F.Supp.2d 1252, 1255 (W.D. Wash. 2008). Relief

22   achieved through a voluntary change that was simply prompted by the lawsuit does not convey

23   prevailing party status on the plaintiff. See Buckhannon Bd. & Care Home v. W. Va. Dep't of

     ORDER GRANTING DEFENDANTS’
     MOTION TO DISMISS COMPLAINT AS
     MOOT AND DENYING LEAVE TO SEEK
     ATTORNEY FEES AND COSTS - 4
 1   Health & Human Res., 532 U.S. 598, 605 (2001) (rejecting the “catalyst theory” on the ground

 2   that it lacks the critical factor of “judicial sanction”). Here, USCIS was not compelled by this

 3   Court to approve Plaintiff’s I-129 application, but did so voluntarily after this lawsuit was filed.

 4   Therefore, Plaintiff is not a “prevailing party” for purposes of EAJA.

 5          Accordingly, it is ORDERED that this case is DISMISSED as moot as Plaintiff has

 6   received the benefit he sought in his Complaint. It is further ORDERED that Plaintiff’s request

 7   to seek recovery of fees and costs pursuant to EAJA, 28 U.S.C. § 2412(d), is denied.

 8          DATED this 1st day of April, 2019.

 9

10

11
                                                           A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING DEFENDANTS’
     MOTION TO DISMISS COMPLAINT AS
     MOOT AND DENYING LEAVE TO SEEK
     ATTORNEY FEES AND COSTS - 5
